Citation Nr: 0921560	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-01 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an effective date prior to August 22, 2005, 
for the initial grant of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from April 1946 to April 1949 
and from July 1950 to January 1968.  The Veteran died in 
early 2001.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that she is afforded every 
possible consideration. 

The appellant is seeking an earlier effective date of the 
grant of DIC  benefits, asserting that at the time of the 
Veteran's death, she had no idea that this benefit existed.  
She indicated that had she known of the availability of such 
benefits, she would have applied earlier.  She added that the 
only way she found out about it was by chance conversation 
with a neighbor.

She further asserts that she had notified VA of the Veteran's 
death, and that the RO should have sent her forms to file a 
claim for dependency and indemnity compensation.  She 
concludes that because she was not provided the claim forms, 
the effective date should be in early 2001, on the first day 
of the month following the death of the Veteran.

Government officials are presumed to have performed their 
regular duties in a regular manner.  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The burden is upon the party asserting 
an administrative irregularity to produce evidence to rebut 
the presumption.  The mere assertion of a failure to 
correctly perform regular duties is not sufficient to rebut 
the presumption.  Id.

A letter from a surviving spouse reporting the death of a 
Veteran and seeking benefits related to that death is an 
informal claim for benefits.  38 C.F.R. § 3.155. The regular 
action taken by an RO upon receipt of such an informal claim 
is to file the communication in the late Veteran's claims 
file, if one exists, and, pursuant to regulation, provide the 
claimant the form necessary to apply for the benefit 
identified in the informal claim.  38 C.F.R. §§ 3.150, 3.152.  

The Veteran's claims file is devoid of any communication from 
the appellant following the date of the Veteran's death until 
August 22, 2005, at which time the appellant's claim for DIC 
benefits was received by the RO.  Nevertheless, the appellant 
is credible to report that she submitted notice of the 
Veteran's death to the RO.  As such, in order to afford the 
appellant every opportunity to present her claim for an 
earlier effective date, the Board finds that a remand in this 
matter is in order so that the appellant may provide any 
additional evidence to support her assertion that she had 
notified the RO of the Veteran's death prior to August 22, 
2005.

In addition, on remand, the RO should also conduct an 
appropriate search of its records to determine when notice of 
the Veteran's death had been initially received by the 
appellant.  If such notice was received prior to August 22, 
2005, an effort should be undertaken to determine whether the 
appellant was provided with the form necessary to apply for 
the benefits pursuant to 38 C.F.R. §§ 3.150.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appellant 
and request that she provide additional 
evidence to support her assertion that she 
had notified the RO of the Veteran's death 
prior to August 22, 2005.

2.  The RO/AMC shall conduct a search of 
appropriate  records to determine when 
notice of the Veteran's death had been 
initially received by the appellant.  If 
such notice was received prior to August 
22, 2005, an effort should be undertaken 
to determine whether the appellant was 
provided with the form necessary to apply 
for the benefits pursuant to 38 C.F.R. §§ 
3.150.  All steps taken in this search 
shall be set forth and made a part of the 
Veteran's claims file.

3.  The RO/AMC shall then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above.  

4.  The RO/AMC will readjudicate the 
appellant's claim for an effective date 
prior to August 22, 2005, for the initial 
grant of DIC benefits. If the benefit 
sought on appeal remains denied, the 
appellant shall be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  She has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). The purpose of this REMAND is to comply with 
all due process considerations. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).










